IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-50837
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

$69,530.00 IN U.S. CURRENCY,

                                         Defendant,

DANIEL IFY IWEGBU,

                                         Claimant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                         USDC No. P-97-CV-4
                        --------------------
                          December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Daniel Ify Iwegbu, federal prisoner #22600-077, appeals from

the forfeiture of $69,530 to the Government in a civil forfeiture

action.   Iwegbu lists as issues whether the Government’s

forfeiture complaint was time-barred; whether the complaint was

barred by laches; whether the violation of the Vienna Convention

resulted in violations of the Fifth, Sixth, and Fourteenth

Amendments; and whether the district court abused its discretion

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-50837
                                -2-

by failing to suppress his alleged confession.   Iwegbu provides

no legal arguments to support the contentions he lists for

appeal; he effectively has abandoned his issues for appeal.

Justiss Oil Co. v. Kerr-McGee Ref. Corp., 75 F.3d 1057, 1067 (5th

Cir. 1996).   Because Iwegbu has abandoned his issues by failing

to brief them, his appeal is dismissed as frivolous.

     APPEAL DISMISSED.   5TH CIR. R. 42.2.